DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 18, 21-23, 25 and 34 have been amended. Claim 35 is newly added. Claims 18-35 are pending. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The declaration under 37 CFR 1.132 filed June 30, 2021 is sufficient to overcome the rejection of the claims under 35 USC 112(a). Any rejection not expressly repeated has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 18-24, 26, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gutke et al (US 2011/0028417).
Gutke discloses 3-decladinosyl azithromycin where the equivalent of instant R7 is a bromoalkyl, as discussed previously. See Examples 7-11. The reference further teaches pharmaceutical compositions of the disclosed compounds. See paragraphs [0251]-[0253]. 
7 may be an alkyl (R2 is H) or arylalkyl (R2 is aryl), but the reference does not exemplify a compound according to formula (I), as amended. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify any of the exemplified compounds, for example, the cited ones where R2 is a halogen, by changing this variable from a halogen to any other possibility with a reasonable expectation of success. In selecting, for example, H or aryl, one of ordinary skill would arrive at a compound of formula (I) wherein R7 is an unsubstituted alkyl or arylalkyl, respectively. 
Applicant’s arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Gurke does not teach or suggest compounds with a substitution at R7 as now recited. This is not found to be persuasive, in view of the revised rejection, set forth above.  

Claims 18-24 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gutke et al (US 2011/0028417) in view of Moldoveanu et al (J. Inflam. Res., 2009).
Gutke teaches as set forth above. The reference further the treatment of inflammatory diseases via interaction with white blood cells, such as eosinophils. See paragraph [0239].
Moldoveanu reviews inflammatory mechanisms in the lung and the function of inflammatory cells, such as various white blood cells. See pp 2-3. These are implicated in various chronic and acute disease states, such as COPD and ARDS. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer any compounds made obvious by Gutke for the treatment of .  
Applicant’s arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant contends that Gutke is concerned with the provision of azithromycin derivatives functionalized with functional molecules, such as sterols, etc., and the compounds similar in structure to the instant ones are merely activated intermediates for the preparation of more complex molecules and are not discloses as having any biological activity. This is not found to be persuasive. Formula III at paragraph [0120] and the subgenus, Formula IX, both embrace compounds within the instant scope. In Formula III, the definition of R2 may be NR2, where each R may be a non-activated moiety, such as alkyl or aryl OR a reactive functionality or a more complex residue. See paragraphs [0120]-[0123]. The reference expressly suggests the use of compounds of Formula III for the treatment of inflammatory disease. See paragraphs [0239]-[0241]. 
Applicant further argues that Moldoveanu is concerned only with the inflammatory mechanisms underlying inflammation of the lung. This is correct, but the argument is not persuasive, as determining the mechanism of a disease and addressing that mechanism is the way by which the artisan would go about treating disease. 
   

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 7:00 pm (ET). 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623